Citation Nr: 0819151	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1943 to December 1946, including service in World 
War II.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, 
Missouri which denied the veteran's claim for entitlement to 
service connection for PTSD.

This case was remanded by the Board in July 2004 for 
additional evidentiary development to verify the veteran's 
claimed stressors, for psychiatric examination for the 
purpose of ascertaining whether the veteran has PTSD and 
whether any psychiatric disorder(s) found on examination 
is/are due to service on any basis, and to obtain all of the 
veteran's outstanding treatment reports.  This was 
accomplished, and in January 2008 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claim for 
entitlement to service connection for PTSD.  The veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered. 


Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2004. The Board instructed the agency of 
original jurisdiction (AOJ) to verify the veteran's stressors 
and to obtain a VA psychiatric examination.  The AOJ was then 
to readjudicate the claim.  

The veteran was afforded VA examination in December 2007, the 
report of which indicates the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate examination, and rendered an 
appropriate psychiatric opinion in conformity with the July 
2004 remand instructions.  The AOJ also attempted to verify 
the veteran's stressors.  Thereafter the AMC readjudicated 
the claim in the January 2008 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
As a result, this case is appropriately before the Board.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in March 
2002, July 2004, and August 2006.  The RO informed the 
appellant of the types of evidence needed in order to 
substantiate his claim for service connection; the division 
of responsibility between the appellant and VA for obtaining 
the required evidence; and the RO requested that the 
appellant provide any information or evidence in his 
possession that pertained to such claim.  The July 2004 
letter included a questionnaire in regard to PTSD, which 
instructed the veteran as to the need to provide detailed 
information regarding his alleged in-service stressors.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  To the extent that 
any required notice was not provided prior to the initial 
unfavorable adjudication, the record reflects that the claim 
was subsequently readjudicated and the appellant was provided 
a supplemental statement of the case.  Thus, the Board finds 
no prejudice in proceeding with adjudication of the appeal.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective date 
of the award of benefits will be assigned if service 
connection was awarded.  Dingess notice was provided in the 
above-referenced August 2006 letter.  Thus, the Board finds 
no prejudice in proceeding with adjudication of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  The RO has obtained the veteran's service medical 
records, to the extent possible and the appellant underwent 
VA examination in December 2007 to clarify the nature and 
etiology of his claimed disability.  

The Board notes that the RO was unable to obtain the 
veteran's complete SMRs and that they are not associated with 
the claims file.  The Board finds, however, that in light of 
evidence that the records were destroyed in a fire there is 
no reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VCAA notices.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R.
§ 4.125(a); (2) credible supporting evidence that a claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current PTSD symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); accord 
Sizemore v. Principi, 18 Vet. App. 264, 269 (2004); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran. 38 U.S.C.A. § 1154(b) (West 
2002).

Analysis

The veteran contends that he has PTSD related to stressful 
incidents in service, in particular in connection with 
claimed exposure to combat in World War II.  He reports that 
he served as an ambulance driver transporting many wounded 
soldiers to the Army hospital.  The veteran further reports 
that he "saw a lot of men who were tor[n] up as a result of 
bombs, small arms fire, artillery fire, aircraft attacks, and 
so on."  See December 2001 Statement in Support of Claim

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).  Section 4.125(a) requires that mental disorder 
diagnoses conform to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV). 
38 C.F.R. §§ 4.125(a), 4.130 (2007).

With respect to element (2), combat status or credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board has determined that the veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  The Board further finds that the 
veteran's alleged in-service stressors have not been 
corroborated.  

In this case, the veteran has reported that notwithstanding 
his MOS as a cook and a truck driver, he was actually engaged 
in combat, and that he also transported wounded soldiers as 
an ambulance driver.  The Board also notes that the veteran 
has recently submitted a November 2007 Statement in Support 
of Claim wherein the veteran reports having been 
discriminated against and being treated unfairly by his 
superior officers during active service.  

The official records do not indicate that the veteran was 
awarded a medal or decoration indicative of combat service.  
The veteran's personnel records do not detail the nature of 
his duties in France; however, a Separation Qualification 
Record define his duties as a truck driver in Germany as 
driving "a 10 ton truck, hauling supplies and personnel, 
Averaging 100 miles per day over rough roads, under adverse 
weather conditions."  There is no mention of serving as an 
ambulance driver in these records, and no mention of exposure 
to combat during the course of his duties.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has carefully reviewed the veteran's service 
medical and personnel records.  These records are devoid of 
any hint of an in-service harassment.  It could be argued 
that the veteran did not want to make such a controversial 
allegation while he was still on active duty.  However, the 
lack of any objective evidence of the alleged harassment in 
service, as well as the veteran's vague references thereto, 
when combined, are significant in that the regulations 
governing an award of service connection for PTSD require 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  

Indeed, there is no mention of the alleged harassment by the 
veteran until 2007, almost 62 years after separation from 
service.  The Board finds it to be particularly significant 
that the veteran did not mention the alleged in-service 
harassment when he filed a claim for service connection for 
PTSD in December 2001.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

In summary, the veteran's relatively recent vague statements 
concerning the alleged in-service harassment are lacking 
utterly in credibility and probative value.  The veteran's 
recent reports of harassment are unverified and thus cannot 
serve as a basis for service connection for PTSD.  The Board 
also finds that the veteran's claimed stressors have not been 
amenable to verification.  

As explained above, the veteran has not established a basis 
for the grant of service connection for PTSD.  Accordingly, 
with no proof of an in-service stressor, element (2) of 38 
C.F.R. § 3.304(f) is not met, and the claim fails on this 
basis.  

Furthermore, with respect to the first element, there is 
conflicting evidence regarding the current existence of PTSD.  
A May 2002 VA outpatient physician concluded that the veteran 
has PTSD as a result of his World War II service and alleged 
participation of combat.  Contrary to this finding is that of 
the December 2007 VA examiner, who asserts that the veteran 
does not meet the DSM-IV criteria for PTSD.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
The opinion in favor of a PTSD diagnosis suffers from a 
number of flaws.  Most notably, the PTSD diagnosis rendered 
by the May 2002 physician appears to be based solely on the 
veteran's report that he was engaged in combat in World War 
II.  
As detailed above, however, the veteran's reports as to his 
alleged in-service stressors can not be corroborated, as 
required under the regulations governing an award of service 
connection for PTSD.  See generally Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Accordingly, the medical opinion based thereupon is entitled 
to no greater weight than are the reports of the veteran 
himself.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
[noting that the fact that the veteran's history is recorded 
in medical records does not transform it into a competent 
medical opinion]; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [holding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  
In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  So it is in this case.  Because the PTSD diagnoses 
of the May 2002 VA physician is based on the veteran's 
unverified reports of traumatic events in service, they 
cannot serve to substantiate his claim.
The only other evidence in the claims file alleging that the 
veteran has PTSD consists of his own statements and those of 
his representative.  It is now well settled, however, that 
lay persons without medical training, such as the veteran and 
his representative, are not qualified to render medical 
opinions regarding matters such as diagnosis of disease, 
which call for specialized medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (2007) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's statements and those 
of his representative are accordingly lacking in probative 
value.

In sum, the competent medical evidence of record indicates 
that the veteran does not have a current diagnosis of PTSD as 
a result of his military service.  Accordingly, the first and 
final elements of 38 C.F.R. § 3.304(f), that of a current 
PTSD diagnosis and a medical nexus, have also not been met 
and the veteran's claim fails on this basis as well.  

In this case, none of the elements are met.  In the absence 
of any of the required elements under 38 C.F.R. § 3.304(f), 
the claim for service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


